Citation Nr: 0433900	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  99-00 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to compensation under Section 1151 of Title 
38, United States Code, for additional disability resulting 
from VA hospital care and medical treatment for pain in the 
joints of the knees, ankles, elbows, and wrists.

2.  Entitlement to a permanent and total disability rating 
for pension purposes, including on an extraschedular basis 
under 38 C.F.R. § 3.321(b)(2).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to July 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of two rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) at Chicago, 
Illinois.  In a November 1997 rating decision, the RO denied 
entitlement to nonservice-connected pension benefits.  In a 
June 1999 rating decision, the RO denied entitlement to 
compensation under Section 1151 of Title 38, United States 
Code, for additional disability resulting from VA hospital 
care and medical treatment for pain in the joints of the 
knees, ankles, elbows, and wrists.

Personal hearings were held in August 1999 before a hearing 
officer at the RO and in September 2000 before the 
undersigned Veterans Law Judge at the Central Office of VA in 
Washington, D.C.  Transcripts of the hearings are on file.

The claims were remanded by the Board in March 2001 for the 
completion of action required by the Veterans Claims 
Assistance Act of 2000.

The issue of entitlement to a permanent and total disability 
rating for pension purposes is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate the claim of entitlement 
to compensation under section 1151 for additional disability 
resulting from VA hospital care and medical treatment for 
pain in the joints of the knees, ankles, elbows, and wrists, 
and all relevant evidence needed for an equitable disposition 
of the claim has been obtained.  

2.  The veteran did not acquire additional disability of the 
musculoskeletal system as a result of the VA medical 
treatment that began with his hospitalization in June 1997 
and VA's treatment of the veteran was not marked by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar fault or subverted by an event not 
reasonably foreseeable. 


CONCLUSION OF LAW

The criteria for entitlement to compensation under Section 
1151 of Title 38, United States Code, for additional 
disability resulting from VA hospital care and medical 
treatment for pain in the joints of the knees, ankles, 
elbows, and wrists have not been met.  38 U.S.C.A. §§ 1151, 
5102-5103A, 5107, 5126 (West 2002); 38 C.F.R.§§ 3.102, 
3.156(a), 3.159, 3.326(a), § 3.358 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  Veterans Claims Assistance Act of 2000

The Board has considered the relevance to the claim of 
entitlement to compensation under Section 1151 of the 
Veterans Claims Assistance Act of 2000 (the VCAA).  See 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002).

Enacted on November 9, 2000, the VCAA heightened the duty 
that VA had under earlier law to provide notice and 
assistance with the development of evidence to claimants of 
VA benefits.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)).  The VCAA applies to all claims for VA 
benefits filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).  Regulations implementing the VCAA 
have been promulgated and, except for certain provisions 
concerning the reopening of claims with new and material 
evidence, are effective from the date of the enactment of the 
statute.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004); 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).

Because the claim of entitlement to compensation under 
Section 1151 was pending before VA when the VCAA was enacted, 
it is subject to this new law.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions).

Under the VCAA, VA has certain duties to claimants of VA 
benefits that must be fulfilled before their claims may be 
denied.  When a claim is before it on appeal, the Board 
considers whether any action required by the VCAA remains to 
be performed and will remand the claim for the completion of 
any such needed action.  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  

In this case, the claim of entitlement to nonservice-
connected pension benefits is also subject to the VCAA, and 
the Board has remanded that claim to accomplish evidence 
development required by that law.  However, the Board has 
concluded for the reasons that follow that VA has satisfied 
the VCAA with the actions it has taken on the claim of 
entitlement to compensation under Section 1151 and that all 
evidence needed for an equitable disposition of this claim 
has been secured.  

Under the VCAA, VA has a duty to give claimants of VA 
benefits certain notice concerning the evidence that is 
needed to substantiate their claims.  With respect to the 
claim to be decided here, VA has fulfilled all requirements 
concerning this notice.

The notice furnished by VA must inform the claimant, and the 
claimant's representative, if any, of any information and of 
any medical and lay evidence that VA determines is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  The notice must be furnished upon receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The notice must explain which evidence the claimant is 
finally responsible for obtaining and which evidence VA will 
attempt to obtain on the claimant's behalf.  Quartuccio, 16 
Vet. App. at 186.  The United States Court of Appeals for 
Veterans Claims (the CAVC) has held that the notice must be 
furnished before an initial unfavorable decision by the 
agency of original jurisdiction on the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004) (Pelegrini II). 

In Pelegrini v. Principi, supra, the CAVC found that 
section 3.159(b)(1), explicitly, and section 5103(a), 
implicitly, require that VA request that the claimant provide 
any evidence in his or her possession that pertains to the 
claim.  See Pelegrini, 18 Vet. App. at 120-21.  The General 
Counsel of VA has held that CAVC's statement that 
sections 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
VAOPGCPREC 1-2004; see 38 U.S.C.A. § 7104(c) (West 2002) 
(precedent opinions of the General Counsel are binding on the 
Board).  Furthermore, the General Counsel of VA has held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  VAOPGCPREC 1-04.

The VCAA provides that if the claimant has not submitted the 
evidence identified by VA, or the information that would 
enable VA to assist the claimant in obtaining the evidence, 
within one year after the date of the notice, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103.  The implementing regulation states that 
a claimant has one year from the date the notice is sent in 
which to submit information or evidence that VA has 
identified.  38 U.S.C.A. § 5103(b).  The implementing 
regulation also states, however, that if a claimant has not 
responded to a notice requesting information or evidence 
within 30 days after the date of the notice, VA may decide 
the claim before the one-year period has expired but must 
readjudicate the claim if the claimant later provides the 
information or evidence within that period.  38 C.F.R. 
§ 3.159(b)(1).  A recent amendment of section 5103(b), 
effective from November 9, 2000, is to the same effect.  See 
38 U.S.C.A. § 5103(b), as amended by Veterans Benefits Act of 
2003, P.L. 108-183, Section 701(b), 117 Stat. 2651, ___ (Dec. 
16, 2003) 

The requirements of the VCAA concerning notice have been 
fulfilled by the actions taken by the agency of original 
jurisdiction on this claim.  The RO sent the veteran and his 
representative a letter in March 2001 that outlined his 
rights and VA's duties under the VCAA, described the kind of 
evidence that the RO determined was necessary to substantiate 
the claim, and identified the veteran's and VA's respective 
responsibilities in obtaining that evidence.  The March 2001 
letter told the veteran that he had one year from the date of 
the notice in which to respond with evidence or the 
information enabling VA to assist him in obtaining needed 
evidence, while also suggesting that VA could render a 
decision on the claim after 60 days from the date of the 
notice if he had not responded by then.  

Because the claim of entitlement to compensation under 
Section 1151 was filed and first adjudicated before the VCAA 
was enacted, it was first adjudicated before the notice 
complying with section 5103 was furnished.  The CAVC observed 
in Pelegrini that "where, as [in the circumstances presented 
by that case], that notice was not mandated at the time of 
the initial AOJ [agency of original jurisdiction] decision, 
the AOJ did not err in not providing such notice specifically 
complying with section 5103(a)/§ 3.159(b)(1) because an 
initial AOJ adjudication had already occurred" but the 
appellant has the right on remand to VCAA content-complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  

Concerning this claim, the veteran received both notice 
conforming in content with section 5103 and the implementing 
regulation and all VA process that has been properly due and 
would permit him to prosecute the claim.  As part of that 
process, and as was required by the VCAA, evidence needed to 
decide the claim was obtained.  Thereafter, the claim was 
readjudicated in a supplemental statement of the case that 
was issued in September 2003.



Development of evidence

The VCAA requires that after notice is issued under section 
5103 concerning the evidence that is needed to substantiate 
the claim, VA take certain actions to assist the claimant in 
obtaining that evidence.  With respect to the claim of 
entitlement to compensation under Section 1151, VA has 
fulfilled its duty to assist the veteran with the development 
of evidence.

The VCAA requires VA to make reasonable efforts to obtain 
records relevant to the claim and to notify the claimant if 
the records could not be secured.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(1)-(3).  VA's duty to obtain records 
applies when the claimant, after being requested to do so by 
VA, "adequately identifies [such records] to the Secretary 
and authorizes the Secretary to obtain" them.  38 U.S.C.A. 
§ 5103A(b).  When the records are in the custody of a federal 
department or agency, the VCAA requires VA to continue to try 
to obtain them until it has been successful unless it is 
reasonably certain that they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(2).  When such records are not in the 
custody of a federal department or agency, reasonable efforts 
to obtain them generally will consist of an initial request 
and, if the records are not received, at least one follow-up 
request, but a follow-up request is not required if a 
response to the initial request indicates that the records 
being sought do not exist or that a follow-up request would 
be futile.  However, if VA receives information showing that 
subsequent request to this or another custodian could result 
in obtaining the records sought, then reasonable efforts will 
include an initial request and, if the records are not 
received, at least one follow-up request to the new source or 
an additional request to the original source.  38 C.F.R. 
§ 3.159(c)(1).

The VCAA requires VA to give certain notice to the claimant 
if it is unable to obtain records needed to substantiate the 
claim.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e).  The 
implementing regulation prescribes the content of this 
notice.  The notice must (i) identify the records VA was 
unable to obtain; (ii) explain the efforts VA made to obtain 
the records; (iii) describe any further action VA will take 
regarding the claim, including, but not limited to, notice 
that VA will decide the claim based on the evidence of record 
unless the claimant submits the records VA was unable to 
obtain.  38 C.F.R. § 3.159(e).  

Further, the VCAA requires VA to secure a medical examination 
or opinion if such is necessary to decide a claim for 
benefits.  38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. 
§ 3.159(c)(4).  For a VA examination to be considered 
necessary to the decision of a claim, it must be the case 
that there is competent evidence on file that a veteran has a 
current disability or persistent and recurring symptoms of 
disability that in turn may be associated with his active 
service but the medical evidence on file is insufficient to 
resolve the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i).  

Review of the claims file shows that the veteran submitted 
many of the VA and private medical records that are pertinent 
to his claim and that other VA medical records pertinent to 
the claim were secured by the RO.  The Board notes that the 
veteran waived initial RO consideration of certain medical 
records that he submitted in October 2004.  38 C.F.R. 
§ 20.1304(c) (effective October 4, 2004); see 69 Fed. Reg. 
53,807, 53,808 (September 3, 2004).  The Board has concluded 
that the medical records needed to decide the claim have been 
secured.

In addition to those medical records, VA examination reports 
and medical opinions needed to decide the claim have been 
obtained.  Review of the claims file shows that in keeping 
with the Board's instructions in the March 2001 Remand, the 
veteran was given VA general medical examinations in August 
1997 and July 2003, respectively, in which he was examined 
for disabilities of the joints that he alleged he acquired as 
a result of VA hospitalization and medical treatment; that a 
VA medical opinion concerning the issues presented by the 
claim was obtained in February 1999; and that pursuant to a 
June 2004 formal request by the Board, a medical opinion from 
the Veterans Health Administration concerning the issues 
presented by the claim was obtained in July 2004.  The 
reports concerning these studies are now on file.  The 
reports and the medical records represent sufficient medical 
evidence with which to decide the claim.

Having found that all action required by the VCAA has been 
taken, the Board has decided the claim of entitlement to 
compensation under Section 1151 on the basis of the record 
now standing.

ii.  Entitlement to compensation under Section 1151

The claim is entitlement to VA disability compensation under 
Title 38, United States Code, Section 1151.  The statute 
intends to compensate veterans for additional disability 
resulting from a disease or injury, or from the aggravation 
of an existing disease or injury, suffered as the result of 
training, hospitalization, medical or surgical treatment, or 
examination provided by VA.  38 U.S.C.A. § 1151 (West 2002); 
see 38 C.F.R. § 3.358(a) (2004).  

As amended in 1996, 38 U.S.C.A. § 1151 provides, in pertinent 
part, that when any veteran shall have suffered "qualifying 
additional disability," compensation shall be awarded to him 
or her in the same manner as if such additional disability 
were service connected.  The amended statute also provides, 
in pertinent part, that a disability is a qualifying 
additional disability when it was not the result of the 
veteran's willful misconduct and was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary of VA, 
either by a Department employee or a Department facility, and 
the "proximate cause" of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or an event not reasonably foreseeable.  
38 U.S.C.A. § 1151.  See Pub. L. 104-21, Title IV, § 422(a); 
Sept. 26, 1996, 110 Stat. 2926.  See also 38 C.F.R. § 3.358.

The statute as amended reintroduced an earlier requirement 
that there be a showing of fault on the part of VA (absent 
accident).  This requirement of fault had been repealed 
earlier on the basis of the holding in Gardner v. Derwinski, 
1 Vet. App. 584 (1991).  The USCAVC has held that the amended 
version of Section 1151 applies to all claims filed on or 
after October 7, 1997.  Boggs v. West, 11 Vet. App. 334, 343 
(1998).  (But see VAOGCPREC 40-97, holding that the amended 
statute is applicable to all claims filed on or after October 
1, 1997).  The veteran filed his claim of entitlement to 
compensation under Section 1151 in October 1998.  Thus, the 
claim is governed by the amended version of the statute.

The substance of the claim advanced by the veteran in 
statements and personal hearing testimony is that VA provided 
him substandard and negligent hospital and other medical care 
in June 1997 after he was hospitalized for two days at the 
Hines VA Medical Center in Chicago, Illinois with complaints 
of pain in the joints of his knees, ankles, elbows, and 
wrists.  The veteran maintains that he was misdiagnosed there 
with polyarthritis, was prescribed the wrong medicine there 
on the basis of the misdiagnosis that damaged his ligaments 
and caused the joints of his knees, ankles, elbows, and 
wrists to swell and bleed, was discharged prematurely before 
his actual malady could be been identified through blood test 
results, and, as a result, was left with weakened ligaments 
and joints of the knees, ankles, elbows, and wrists that 
become inflamed and painful as they did not before this 
treatment.  He recounts specifically that he was treated for 
an ears, nose, and throat infection at the Joliet, Illinois 
VA outpatient clinic in May 1997 by Dr. C.; that he took the 
antibiotic, erythromycin that Dr. C. prescribed on that 
occasion; that on (or about) June 7, 1997, he awoke with 
severe pain in his knees, ankles, elbows, and wrists that 
left him unable to stand up; that he was taken to the 
emergency room of Saint Joseph Medical Center and thence to 
Hines VA Medical Center; that the physician who treated him 
at Hines VA Medical Center reviewed his symptoms, ordered a 
blood test, and placed him on acetaminophen in order to 
address his pain but, although he told the physician that he 
had been treated during May 1997 at the Joliet VA outpatient 
clinic, did not check the VA computer to ascertain the nature 
of his illness and treatment at that time; that he was 
diagnosed with "polyarthritis"; that he was discharged from 
the Hines VA Medical Center on (or about) June 9, 1997 before 
the results of his blood test were in his chart; that he 
received an arthritis consultation there on the day of his 
discharge during which the diagnosis of polyarthritis was 
confirmed, he was told its etiology was not clear, and he was 
scheduled for a follow-up appointment for a date in August 
1997; that he was given a prescription for acetaminophen at 
discharge and took the medicine from June 10 to July 10, 
1997; that during this period, the joints of his knees, 
ankles, elbows, and wrists became swollen, the skin 
surrounding them became discolored, and he had difficulty 
standing up and walking; that on the morning of July 11, 
1997, he awoke with severe pain and redness about his knees, 
ankles, elbows, and wrists and could not stand up and that 
these symptoms were like those he had experienced on (or 
about) June 7, 1997; that he was taken to Saint Joseph 
Medical Center and thence to the Joliet VA outpatient clinic, 
where he was seen by Dr. C.; that after examining the veteran 
and reviewing his medical history since May 1997, Dr. C. told 
him that he had been misdiagnosed and prescribed the wrong 
medicine at the Hines VA Medical Center, that he did not have 
polyarthritis but rather, had been in the second phase of the 
illness for which Dr. C. treated him in May 1997, that this 
illness was one in which a virus attacks the nervous system 
and causes partial paralysis, the reason that the veteran had 
been unable to stand or walk; that Dr. C. opined  that the 
acetaminophen had severely weakened and loosened the 
veteran's knees, ankles, elbows, and wrists ligaments and 
prescribed prednisone to strengthen them; that during a 
follow-up appointment with Dr. C later in July 1997, the 
veteran noted that the condition of his knees, ankles, 
elbows, and wrists deteriorated when he stopped taking the 
prednisone and Dr. C. renewed the prescription; that the 
veteran had a follow-up arthritis consultation at the Hines 
VA Medical Center in August 1997 during which he informed the 
physician about his symptoms on July 11, 1997 and Dr. C's 
having expressed the opinion that he had been misdiagnosed 
and prescribed the wrong medicine during his hospitalization 
in June 1997; that the physician refused to treat him and 
suggested that he should continue seeing Dr. C.; that the 
results of the blood test that was ordered during his June 
1997 hospitalization were not made available until February 
11, 1998 and were never reviewed with him by VA; that during 
the period extending from August 1997 to July 2002, he was 
treated at the Joliet VA outpatient clinic and given 
additional prescriptions for medicine to address flare-ups of 
pain and inflammation of the joints of his knees, ankles, 
elbows, and wrists; that on (or about) July 2, 2002, he 
experienced the same pain and inflammation of the joints of 
his knees, ankles, elbows, and wrists that he had felt on 
June 7 and July 11, 1997 and was taken to the emergency room 
of Saint Joseph Medical Center, where he informed the 
attending physician about his symptoms and treatment in May , 
June, and July 1997 and the opinion expressed by Dr. C. in 
July 1997; that he was given a physical examination and 
underwent x-rays there; that after considering the results of 
these procedures, the attending physician there gave him a 
diagnosis of gouty arthritis, opined that he had probably 
been exhibiting the same disease when treated in May, June, 
and July 1997, explained that as the veteran's experience 
illustrated, neither acetaminophen nor prednisone would have 
brought any lasting relief from this condition, and gave the 
veteran prescriptions for indomethacin and colchicine; that 
since his July 2, 2002 treatment at Saint Joseph Medical 
Center, he has been treated with the same medicines by Dr. C. 
at the Joliet VA outpatient clinic; that the veteran had 
gouty arthritis in June 1997 and was misdiagnosed at the 
Hines VA Medical Center with polyarthritis; and that as a 
direct and proximate result of the severe joint pain, tissue 
inflammation, and weakening of his ligaments allowed to 
persist during the period in which he was misdiagnosed and 
prescribed the wrong medicine, he lost employment 
opportunities; and that he had to subsist on general economic 
assistance from his county until January 2003.

The veteran maintains that the hospital and follow-up care 
that he received at the hands of VA beginning in June 1997 
until he was diagnosed with gouty arthritis at the private 
hospital in July 2002 was substandard and negligent.

Medical (clinical) records on file show the following:  that 
in May 1997, the veteran was treated at the Joliet VA 
outpatient clinic by Dr. C for symptoms that included 
headache, sore throat, fever, chills, nasal congestion, right 
earache, and weakness in the legs, assessed with sinusitis 
and upper respiratory infection, and prescribed the 
antibiotic erythromycin; that in June 1997, he was taken to 
the emergency room of Saint Joseph Medical Center complaining 
of lower abdominal pain, pain in his knees and left ankle, 
spasms of his legs, and an inability to walk, underwent blood 
tests, was given a diagnosis of polyarthritis; transferred 
thence to the Hines VA Medical Center, that at the Hines VA 
Medical Center, he was there given a physical examination, 
during which it was noted that he had been treated with 
erythromycin in May 1997 for a sore throat, and which 
resulted in an initial assessment of fleeting arthritis (or 
fleeting polyarthritis) of unclear etiology, rule out 
rheumatic fever (because of the recent history of sore 
throat), rule out gonococcal infection, rule out bacterial 
endocarditis, rule out ankylosing spondylitis; that 
laboratory work, and an x-ray of the pelvis to rule out 
sacroiliitis, were ordered; that laboratory work was negative 
for antistreptolysin titer, gonorrhea, bacterial infection, 
that he was prescribed and given acetaminophen there; that he 
had a rheumatology consultation there on the day he was 
discharged that resulted in a final diagnosis of 
polyarthralgia secondary to viral infection; and that upon 
discharge, he was prescribed ibuprofen and acetaminophen for 
the condition diagnosed as polyarthritis.

Medical (clinical) records that post-date his June 1997 
hospitalization at the Hines VA Medical Center show the 
following:  that he was seen in early July 1997 at the Hines 
VA Medical Center with complaints of pain in the joints of 
his knees, ankles, elbows, and wrists, underwent laboratory 
tests there which showed that his ESR (erythrocyte 
sedimentation rate) was elevated but left the cause of this 
change uncertain, and was again diagnosed with 
polyarthralgia; that he was seen in the emergency room of the 
Saint Joseph Medical Center in July 1997 and given a 
diagnosis of inflammatory arthritis of the multiple sites; 
that he was seen for joint pain in July 1997 by Dr. C. at the 
Joliet VA outpatient clinic on the same date that he was seen 
at the Saint Joseph Medical Center, noted to have an effusion 
and warmth of the left knee and left ankle, given an 
assessment of questionable adult rheumatic fever, and 
prescribed prednisone; that he had an arthritis consultation 
in August 1997 at the Hines VA Medical Center during which it 
was noted that he still had pain in the joints of his knees, 
ankles, feet, and elbows, that he had gained relief from this 
pain taking prednisone but the pain had returned a few days 
after he stopped taking the medicine, that physical 
examination disclosed mild medial epicondyle tenderness of 
both elbows but did not disclose any redness, effusion, 
swelling, or synovitis of the joints of the wrists, hands, 
feet, or knees, and that laboratory tests were negative; that 
during this consultation, he was prescribed ibuprofen and 
quadriceps femoris-strengthening exercises and given a 
referral to the physical therapy unit of the hospital; that 
it was determined during this consultation that he would 
return for another appointment at the arthritis clinic; that 
he was seen in December 1997 by Dr. C. at the Joliet VA 
outpatient clinic and reported that he was still having joint 
pain that was not relieved by acetaminophen; that he was seen 
in July 2000 by Dr. C. at the Joliet VA outpatient clinic 
complaining of painful and swollen joints, assessed with 
tendonitis and gout, and prescribed indomethacin and 
prednisone; that he was seen in October 2001 by Dr. C. at the 
Joliet VA outpatient clinic and noted to have a history of 
atypical tendonitis and arthritis; that he was seen at Saint 
Joseph Medical Center in February 2002 and given a diagnosis 
of gouty arthritis and a prescription for indomethacin; and 
that he was seen in June 2002 by Dr. C. at the VA outpatient 
clinic, noted to have gout of the left elbow for which he had 
been treated in the emergency room in May 2002, and was given 
a renewal of a prescription for colchicine.

In addition to clinical records, the claims file contains the 
reports concerning August 1997 and July 2003 VA medical 
examinations, a February 1999 report concerning an 
investigation conducted by the Hines VA Medical Center, and a 
July 2004 medical opinion from the Veterans Health 
Administration.

The August 1997 VA examination report reviews the history of 
the treatment received by the veteran for joint inflammation 
and pain and assesses his current symptoms.  The examination 
report indicates that the veteran complained during the 
examination of significant degrees of chronic pain in the 
knees, the ankles, the elbows, the left shoulder, and the 
left hip, related that he had intermittent swelling of both 
ankles and the right knee, and disclosed that he had trouble 
walking and climbing stairs and also performing other 
activities of daily living.  The examination report indicates 
that physical examination revealed that the neuromuscular 
condition of the veteran was normal, that his elbows and 
wrists showed no sign of inflammation, swelling, or a bony 
abnormality, that range of motion of his joints was intact 
except for "a mild degree of painful discomfort elicited 
with any maneuver of the ulnar prominence in the elbow 
joint," that his knees revealed no signs of bony 
abnormality, inflammation, or intra-articular fluid, that 
flexion of his right and left knees was limited by pain to 75 
and 85 degrees, respectively, that his ankles revealed no 
sign of inflammation, edema, or bony abnormality and that 
range of motion of the ankles was intact, that the hips could 
not be assessed because movement of the hips caused knee 
pain, that range of motion of the left shoulder was limited 
(to 80 degrees of extension, 90 degrees of abduction, 160 
degrees of antegrade flexion, and 50 degrees of adduction) by 
pain.  The August 1997 examination report was accompanied by 
reports concerning x-rays taken at that time.  These showed 
that an x-ray of the right knee was normal, the right ankle 
was normal except for a suggestion of slight soft-tissue 
swelling medially, the left shoulder was normal, and the left 
hip was normal except for a minimal, small area of 
osteosclerosis of ischial tuberosity.  The diagnosis 
concerning the veteran's joints that is stated in the 
examination report is:  "subacute polyarthralgia with 
significant degrees of symptomatology and mild degrees of 
functional incapacity, the etiology, pending review of past 
records, is not clear at the present time."

The July 2003 VA examination report includes an assessment of 
the condition of the veteran's joints and muscles.  The 
examination report indicates that his wrists and elbows 
displayed normal range of motion and no tenderness, redness, 
or swelling, his left patella was "mobile" but had negative 
McMurray and Lachman's signs of ligament instability, and 
that his gait was normal and he could walk on his heels and 
toes without difficulty.  (The examination report also cites 
strain and limited motion of the cervical and lumbar segments 
of the spine - - areas of the musculoskeletal system that are 
not implicated by this claim.)  The examination report states 
a diagnosis of history of polyarthralgia in May 1997 and, 
among the other diagnoses stated, gout.  It is noted in the 
examination report that the veteran is unemployed because 
unable to pursue his usual occupation, that of cook, on 
account of joint and spine pain and that he stopped working 
as a cook before 1997.  The examination report characterizes 
the veteran as independent in his ability to perform 
activities of daily living and in his mobility.

The February 1999 report concerning an investigation 
conducted by the Hines VA Medical Center addresses 
allegations made by the veteran in support of his claim of 
entitlement to compensation under section 1151.  The report 
observes that when a patient there in July 1997, the veteran 
presented complaints of joint and muscle pain but 
"[e]valuation by general internists and rheumatology did not 
reveal significant joint abnormalities"; that it was known 
during this treatment that he had suffered an upper 
respiratory tract infection one month earlier; that a "viral 
arthropathy" was diagnosed after appropriate evaluation was 
done; and that acetaminophen was an appropriate prescription 
because "[a]nalgesic is a mainstay of treatment" for such a 
condition.  The report determined that there was "no 
evidence that damage ha[d] occurred to his joints."  The 
report noted:

On subsequent evaluations by Dr. [C.], 
7/11/97, swelling was noted in his left 
knee and ankle.  This was treated with 
prednisone with resolution of swelling.  
Multiple subsequent exams by Dr. [C.] and 
Dr. [P.] (rheumatology) did not reveal 
joint abnormalities.  An elevated ASO 
titer raised a question of rheumatic 
fever, however[,] no other compatible 
features were present....Even if he had 
rheumatic fever, different treatment 
during the admission of 6/97 would not 
have altered its course.

The report concluded that there was "no substance to [the 
veteran's] allegations."

The July 2004 medical opinion from the Veterans Health 
Administration reviews the history of the treatment that VA 
gave the veteran for joint pain beginning in June 1997.  The 
medical opinion considers whether the veteran was 
misdiagnosed, was prescribed the wrong medication, or 
suffered increased musculoskeletal disability during or after 
this treatment and whether VA exhibited carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar fault or the veteran's treatment was subverted by 
factors not reasonably foreseeable.  The medical opinion 
finds that the VA medical records documented a diagnosis of 
"post-viral arthritis" and that this was a general 
diagnosis, rather than one defining a specific pathology, 
that VA reached after appropriate testing and consideration 
of appropriate alternative diagnoses, particularly "adult 
rheumatic fever (also called post streptococcal arthritis)."  
The medical opinion notes that the diagnosis was reached 
after multiple evaluations during the hospitalization at the 
Hines VA Medical Center, including one by the rheumatology 
unit.  The medical opinion indicates that treatment aimed at 
addressing the veteran's symptoms was appropriate and that 
acetaminophen and ibuprofen were appropriate medicines to be 
used for this purpose.  As to acetaminophen, the medical 
opinion explains that this is a medicine used to address a 
post-viral syndrome, which would have to be treated for its 
symptoms rather its cause.  The medical opinion notes that 
the prednisone prescribed by Dr. C. (at the Joliet VA 
outpatient clinic) appeared to give the veteran relief from 
his symptoms and comments that this medicine also would have 
counteracted any rheumatic conditions that might have been 
part of the arthritis pathology.  The medical opinion finds 
that the veteran suffered no additional disability of his 
musculoskeletal system as a result of his treatment by VA and 
in particular, his taking the prescribed acetaminophen.  The 
medical opinion observes that although the veteran continued 
to have joint pain as before the start of the treatment, 
there was no x-ray evidence of joint damage and no clinical 
evidence of clear swelling but rather, there was an absence 
"of evidence of specific damage to the musculoskeletal 
system."  The medical opinion points out that his clinical 
records show that if anything, the condition of the veteran's 
joints has improved since the VA hospital treatment that took 
place in June 1997.

It appears to the Board that the claim requires resolution of 
these issues:  (i) whether the veteran suffered "additional 
disability," over and above what he manifested prior to June 
1997 as a result of the medical care or treatment provided by 
VA beginning in June 1997, and (ii) whether the "proximate 
cause" of any such additional disability was substandard 
care, negligence, or similar fault on the part of the VA 
medical facility, or an event not reasonably foreseeable 
(that is, an event that would not have been reasonably 
anticipated or expected by a health care provider who 
exercised the degree of care that a prudent and competent 
health care provider engaged in providing that care or 
treatment would have exercised).  

To determine whether there is "additional disability" 
resulting from a disease or injury suffered as a result of VA 
medical care or treatment, as is alleged in this case, the 
physical condition which the specific medical care or 
treatment was designed to relieve must be compared with the 
subsequent physical condition resulting from disease or 
injury suffered as a result of the medical care or treatment.  
38 C.F.R. § 3.358(b)(1).  Compensation is not payable under 
Section 1151 for the continuance or natural progress of 
diseases for which the hospitalization or treatment was 
authorized.  38 C.F.R. § 3.358(b)(2).  

To determine that disease or injury (or the aggravation of an 
earlier-existing disease of injury) suffered as the result of 
VA hospitalization or treatment was the "proximate cause" 
of additional disability, it is necessary to conclude that 
additional disability is actually the result of such disease 
or injury (or the aggravation of an earlier-existing disease 
or injury) and not merely coincidental therewith.  38 C.F.R. 
§ 3.358(c)(1).  Compensation is not payable under Section 
1151 for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran.  Necessary consequences are those 
that are certain to result from, or were intended to result 
from, the examination or medical or surgical treatment 
administered.  38 C.F.R. § 3.358(c)(3). 

The evidence in this case concerning whether the veteran 
suffered additional disability of the musculoskeletal system 
- - according to his claim, the joints of, and ligaments 
associated with, the knees, ankles, elbows, and wrists - - as 
a result of VA medical treatment that began in June 1997 
consists of his own accounts and the medical records and 
reports that are on file.  Collectively, this evidence fails 
to support the proposition that the veteran acquired 
additional disability of the musculoskeletal system as a 
result of that treatment.  The medical evidence and his own 
statements indicate that when the veteran first appeared at 
the Hines VA Medical Center for treatment in June 1997, he 
was in severe pain and could barely stand or walk.  Medical 
reports dated after his VA hospital treatment in June 1997 
show that his condition had improved since that treatment, as 
is pointed out in the July 2004 medical opinion by the 
Veterans Health Administration.  Thus, the report concerning 
the July 2003 VA medical examination observes that his wrists 
and elbows displayed normal range of motion and no 
tenderness, redness, or swelling, that his left patella was 
"mobile" but had negative McMurray and Lachman's signs for 
instability of the knee ligaments, and that his gait was 
normal and he could walk on his heels and toes without 
difficulty.  The report concerning the August 1997 VA medical 
examination does not identify any specific damage to any 
joint, as the July 2004 medical opinion from the Veterans 
Health Administration observes:  reports of x-rays of certain 
joints that were taken for the examination indicate that 
those joints appeared to be essentially normal.  Clinical 
records dated before July 2003 also fail to show any 
deterioration in the condition that he exhibited at the 
outset of his treatment in June 1997.  For example, the note 
concerning his August 1997 arthritis consultation at the 
Hines VA Medical Center indicates that the veteran still had 
pain in the joints of his knees, ankles, feet, and elbows but 
was able to gain relief from this pain by taking prednisone.  
While the veteran claims to have been rendered unable to work 
as a result of the VA medical treatment that began in June 
1997, he does not illustrate that claim with specific facts.  
The statements that he has given that address this issue in 
specific terms reveal that he stopped working as a cook, his 
usual occupation, on account of joint and spine pain and 
before 1997.  

Because it is not shown that the veteran developed any 
additional disability of the musculoskeletal system as a 
result of the VA medical treatment that began in June 1997, 
the question whether VA caused any additional disability 
through carelessness, negligence, lack of proper skill, error 
in judgment, or similar fault or his treatment was subverted 
by factors not reasonably foreseeable is perforce answered in 
the negative.  However, the July 2004 medical opinion from 
the Veterans Health Administration concluded for the reasons 
stated there that the treatment given the veteran for a post-
viral arthritis syndrome was appropriate.  There are no 
clinical records, including, most especially, those prepared 
by Dr. C. at the Joliet VA outpatient clinic, that support 
the claim of the veteran that he was informed by that 
physician that he was misdiagnosed in June 1997 at the Hines 
VA Medical Center and that his ligaments were weakened and 
his joints damaged by the treatment he received there.  There 
is no documentation in any of the medical records, nor does 
the veteran allege, that the treatment he first received in 
June 1997 at the Hines VA Medical Center was subverted by an 
event not reasonably foreseeable.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102 (2004).  Thus, a claim for VA benefits will be granted 
unless a preponderance of the evidence of record weighs 
against it.  38 U.S.C.A. § 5107.  However, because it is 
refuted by the greater part of the medical or the lay 
evidence on file, the claim of entitlement to compensation 
under Section 1151 of Title 38, United States Code, for 
additional disability resulting from VA hospital care and 
medical treatment for pain in the joints of the knees, 
ankles, elbows, and wrists will be denied.  The doctrine of 
reasonable doubt is not for application because the 
preponderance of the evidence is against the claim.  See 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).




ORDER

The claim of entitlement to compensation under Section 1151 
of Title 38, United States Code, for additional disability 
resulting from VA hospital care and medical treatment for 
pain in the joints of the knees, ankles, elbows, and wrists 
is denied.


REMAND

The claim of entitlement to a permanent and total disability 
rating for pension purposes, including on an extraschedular 
basis under 38 C.F.R. § 3.321(b)(2), is remanded for reasons 
of due process.  The Board finds that the RO failed to 
provide an adequate statement of reasons and bases for its 
decision to deny entitlement to a permanent and total 
disability rating for pension purposes.  This deficiency in 
the RO's adjudication of the claim was inherently prejudicial 
to the ability of the veteran to prosecute his claim.  When a 
question is before it on appeal, the Board must consider 
whether the agency of original jurisdiction enabled the 
appellant to address that question with evidence and argument 
by providing reasons and bases for the decision that it made 
and if it finds that such due process was lacking, should 
remand the case for corrective action.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  Because such due process was 
lacking in this case, the Board remands the claim.

On remand, the agency of original jurisdiction must 
readjudicate the claim after taking any and all action that 
may appear to be required by the VCAA.  See 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126; see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Under the VCAA, VA must 
fulfill certain duties when presented with a claim for VA 
benefits before such a claim may be denied.  See Charles, 16 
Vet. App. at 373-74.  Because it was pending before VA when 
the VCAA was enacted, the claim of entitlement to a permanent 
and total disability rating for pension purposes is subject 
to this new law.  See 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).  

Nonservice-connected pension benefits are payable to a 
veteran who served for 90 days or more during a period of war 
and who is permanently and totally disabled due to 
disabilities that are not the result of his own willful 
misconduct.  38 U.S.C.A. § 1521 (West 2002).  

The CAVC has provided an analytical framework for application 
in nonservice-connected pension cases.  See Talley v. 
Derwinski, 2 Vet. App. 282 (1992); Roberts v. Derwinski, 2 
Vet. App. 387 (1992); and Brown v. Derwinski, 2 Vet. App. 444 
(1992).  The holdings in these cases require that 
adjudication of claims of entitlement to nonservice-connected 
pension consider three separate bases of entitlement.  The 
"average person" and "unemployability" tests must be 
applied in order to determine whether a grant of the benefit 
based on schedular rating of the disability or disabilities 
in concern is warranted.  If it is found that such a grant is 
not warranted, a determination must then be made whether 
there is entitlement to nonservice-connected pension on an 
extraschedular basis.  

The average person (or objective) test provides that total 
and permanent disability exists when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation, provided that the impairment is 
reasonably certain to continue throughout the life of the 
disabled person.  38 U.S.C.A. § 1502(a)(1) (West 2002); 38 
C.F.R. § 4.15 (2004).  Under 38 C.F.R. § 4.15, permanent and 
total disability is shown by a combined schedular rating of 
100 percent or the existence of one of the following 
conditions considered equivalent to such a rating:  the 
permanent loss of use of both hands or of both feet or of one 
hand and one foot or of the sight in both eyes, or becoming 
permanently helpless or permanently bedridden.  38 C.F.R. 
§ 4.15.

The unemployability (or subjective) test provides that where 
it is shown that a veteran's disabilities, although not 
meriting a combined 100 percent evaluation, meet the 
percentage requirements of 38 C.F.R. § 4.16 and are permanent 
in nature, a determination then should be made whether such 
disabilities render the veteran incapable of substantially 
gainful employment.  38 U.S.C.A. § 1521(a) (West 2002); 
38 C.F.R. § 4.17 (2004).  To meet the percentage requirements 
of 38 C.F.R. § 4.16, the veteran must have one disability 
ratable at 60 percent or more, or two or more disabilities 
where one of the disabilities is ratable at 40 percent or 
more and the combined rating of all disabilities is 70 
percent or more.  38 C.F.R. § 4.16(a) (2004).  In the 
determination of whether the veteran is capable of 
substantially gainful employment, marginal employment should 
not be considered.  Marginal employment generally shall be 
deemed to exist where a veteran's earned annual income does 
not exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  Marginal employment may also be found under 
particular facts and circumstances (including, but not 
limited to, employment in a protected environment such as a 
family business or sheltered workshop) even when earned 
annual income exceeds the poverty threshold.  Id.

If the veteran does not meet either of these schedular tests, 
adjudicators must determine whether entitlement to non 
service-connected pension is warranted on an extraschedular 
basis, pursuant to the provisions of 38 C.F.R. § 3.321(b)(2).  
38 C.F.R. § 4.17(b).  Under this standard, if a veteran is 
unemployable on account of disabilities, age, education, 
occupational background, or other factors, he or she may be 
considered permanently and totally disabled for pension 
purposes.  38 C.F.R. § 3.321(b)(2) (2004).  This standard may 
apply to veterans whose disability or disabilities fail to 
meet the percentage standard but who are nevertheless meet 
the basic entitlement criteria for the benefit because 
incapable of carrying on substantially gainful employment.  
Provisions in 38 C.F.R. § 4.17 concerning what forms of work 
may or may not constitute substantially gainful employment 
are applicable to extraschedular determinations of 
unemployability.  Talley, 2 Vet. App. at 288.  

While the instant appeal has been pending, 38 C.F.R. § 3.3, 
governing entitlement to improved pension, was amended.  See 
68 Fed. Reg. 111, 34539-34543 (June 10, 2003).  The 
amendments provide that basis entitlement to improved pension 
exists if a veteran is age 65 or older or is a patient in a 
nursing home for long-term care because of disability or is 
disabled as determined by the Commissioner of Social Security 
for purposes of any benefits administered by the 
Commissioner, or is unemployable as a result of disability 
reasonably certain to continue throughout his or her life, or 

[s]uffering from...
[a]ny disability which is sufficient to 
render it impossible for the average 
person to follow a substantially gainful 
occupation, but only if it is reasonably 
certain that such disability will 
continue throughout the life of the 
person; or...
[a]ny disease or disorder determined by 
VA to be of such nature or extent as to 
justify a determination that persons 
suffering from that disease or disorder 
are permanently and totally disabled.

(subsection identifiers omitted).  68 Fed. Reg. 111, 34541-
01; see 38 C.F.R. 
§ 3.3(a)(3)(vi)(B)(2)-(4) (2004) (in effect as of September 
17, 2001).  

In Roberts, the CAVC held that the claim of entitlement to 
nonservice-connected pension should be developed through a VA 
examination that took into account all available medical 
evidence of disability.  Roberts, 2 Vet. App. at 390; see 
38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4) (VA must 
supply a medical examination or opinion if such is necessary 
to make a decision on a claim).

The RO obtained such an examination with the VA general 
medical examination that was performed in July 2003.  The 
report concerning that examination states nine diagnoses:  
history of polyarthralgia (May 1997), cervical spine strain, 
lumbar spine strain, uncontrolled hypertension, gout, left 
hallux valgus and second hammertoe, gastroesophageal reflux 
disease, poor dentitition, and polysubstance abuse.  

Before the July 2003 VA examination was conducted, the RO 
considered the claim on the basis of four disabilities, the 
first of which it rated as 20 percent disabling and the 
others as 0 percent disabling:  subacute polyarthralgia, 
residuals of cervical strain, residuals of lumbar strain, and 
chronic scalp acne.  Entitlement to nonservice-connected 
pension was adjudicated on the basis of these four 
disabilities in the November 1997 rating decision, the April 
1998 statement of the case, a November 1998 supplemental 
statement of the case, and a September 1999 supplemental 
statement of the case.  In the statement of the case, the RO 
evaluated each of these four disabilities and explained the 
evaluations assigned by referring to appropriate diagnostic 
codes and the rating criteria they contained.  

After the report concerning the July 2003 VA examination was 
added to the claims file, the RO readjudicated the claim in a 
supplemental statement of the case prepared in September 
2003.  There, the RO considered the claim on the basis of six 
disabilities, which, it said there, were each assigned a 
rating of 10 percent and resulted in a combined rating of 50 
percent:  cervical strain, lumbar strain, hypertension, left 
foot hallux valgus and hammertoe, gout, and gastroesophageal 
reflux disease.  

The September 2003 supplemental statement of the case did not 
explain why each disability was rated as 10 percent 
disabling, did not cite any diagnostic code and rating 
criteria pertinent to the newly identified disabilities, 
hypertension, left foot hallux valgus and hammertoe, gout, 
gastroesophageal reflux disease, or to the cervical and 
lumbar spine disabilities that had been previously rated as 0 
percent disabling, did not explain why polyarthralgia was no 
longer to be considered, did not address whether poor 
dentitition should be considered and if not, why, and did not 
address whether polysubstance abuse was the result of willful 
misconduct on the part of the veteran and therefore, would 
not be part of the basis of any entitlement to pension.  See 
38 C.F.R. § 3.301 (c) (2), (3) (2004); see also 38 C.F.R. 
§ 4.17(a) (2004).

However, because this is a claim of entitlement to 
nonservice-connected pension, the RO was required to rate 
each of disabilities identified by the July 2003 VA general 
medical examination under an appropriate diagnostic code in 
the schedule for rating disabilities.  Roberts v. Derwinski, 
2 Vet. App. 387, 390 (1992) ("Before a total and permanent 
disability rating can be awarded, an evaluation must be 
performed under the Schedule for Rating Disabilities to 
determine the percentage of impairment caused by each 
disability."); see 38 C.F.R. §§ 3.340, 4.15, 4.16 (2004).  
This was to be done in a manner that showed the criteria 
applied and the reason for the rating that was reached.  
Furthermore, the RO was required to explain why certain 
disabilities were excluded from the determination of 
entitlement to pension.  Because it did not follow these 
procedures, the RO failed to furnish an adequate statement of 
reasons and bases for the decision that it reached and thus 
to provide the veteran with due process of law.  Therefore, 
the claim must be remanded for corrective action.

Therefore, this case is REMANDED for the following actions:

1.  Review and reconsider the claim of 
entitlement to a permanent and total 
disability rating for pension purposes, 
including on an extraschedular basis 
under 38 C.F.R. § 3.321(b)(2), in a 
manner consistent with the discussion set 
forth above in this Remand. 

2.  Then, readjudicate the claim.  
Consider all possible legal bases of 
entitlement.  If the benefit sought on 
appeal is not granted in full, provide 
the veteran and his representative with a 
supplemental statement of the case.  
Allow the veteran and his representative 
appropriate time in which to respond.

Then, if appellate review is required, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



